Per Curiam.
Although the inspectors had no jurisdiction of the subject matter, yet as the warrant was regular upon its face, it was a sufficient authority for Johnson to make the arrest, and the defendant had no right to resist the officer. The knowledge of the officer that the inspectors had no jurisdiction is not important. He must be governed and is protected by the process, and cannot be affected by any thing which he has1 heard or learned out of it. Thete are some dicta the othef way; but we have held on several occasions that the officer is *441protected by process regular and legal upon its face, whatever he may have heard going to impeach it.(a)
And without hearing T. Jenkins, (district attorney,) who was to have argued for the people,
New trial denied.

 See Webber and Hand v. Gay, (24 Wend, 485;) also Watson v. Watson, (9 Conn. Rep. 140.)